 I extend Venezuela's congratulations to Ambassador Choudhury on his election as President of this session of the General Assembly, and to reiterate our pleasure at the intelligent and expert manner in which Ambassador Jaime de Pinies guided the work of the Assembly during a year that was significant for the United Nations in so many ways.
Venezuela is once again addressing the General Assembly to confirm its commitment to the fundamental principles of the United Nations and to make its voice heard in defense of the ideals of peace and international coexistence, which warranted the Organization's coming into being in historical circumstances.
It is not idle to stress that mankind is living through a period characterized by difficulties and challenges of every kind. We are living in a period of confusion and undeniable risks. At times such as these, one can easily lose faith in human beings and in their potential to build and maintain an international order free from violence and the urge for hegemony in inter-State relations. As Saint-John Perse said: "After all, it is man who is at stake" (mais c'est de l'homme qu'il s'agit).
Despite every obstacle and the innumerable pitfalls facing the United Nations during its relatively brief history, the Organization still represents a crucial factor in the struggle for reason in the present international context. The criticisms that are sometimes leveled at it often lose sight of the deep meaning of the existence of an organization in which it is still possible to convene the overwhelming majority of States in order to urge them to face their problems by means of dialog and civilized debate.
While it is true that since the Second World War there has not been another general conflagration, it is likewise undeniable that the precarious "nuclear peace" is not a voluntary arrangement, and much less is it reassuring. Rather, it is the result of an endless rivalry for power rooted in fear, insecurity and the quest for domination by some States over others. In the present international context it would seem that we have no choice but to conceive of peace merely as a balance of power - which is at all times threatened. It is true, the balance of power does contribute to puace, but in no way does it guarantee it.
If we recall the origins of the two most ruinous military confrontations of this century, we see that although the most recent world war broke out because of the imbalance of power in Europe the first of those wars was unleashed despite the existence of what was at the time seen as a stable balance of power.
Those thoughts point in a clear direction: in our nuclear age, when mankind can see the risk of self-destruction with frightening clarity, we cannot rely exclusively on the balance of power to maintain peace; It is essential to go beyond this narrow approach and build more genuinely solid foundations for peace.
We are speaking of a peace based on the principles of a deeply humanistic ethic, on the values of tolerance, dialog and international co-operation. This is how we see the mission of the United Nations - as an effort that is for ever
renewed to give peace the support of ethical values, of agreements freely entered into, which will make it possible to coexist free from hegemony. We do not believe that to be an illusion.
Venezuela views with deep concern the alarming pace of the nuclear and conventional arms race, which seems to be a paranoid advance and, worse yet, one in constant acceleration.
We feel duty bound to confirm our commitment to the goals of disarmament and arms control, and our hope that negotiations under way in various forums on these matters will move forward steadily. We, the small and medium-sized nations, have the duty and the right to raise our voices as many times as may be necessary to give warning of the dangers that loom on the horizon and concern us all.
We object to any attempt to militarize outer space, which some seek to present as a panacea and the definitive course for the future elimination of the nuclear threat; but which, in fact, is nothing more than a new attempt to escape from the political and ethical dilemmas of our times with ever more advanced, complex, illusory and costly technological formulas.
In this respect, it is fitting to point out that the technological obsession, as revealed by the production of increasingly sophisticated and destructive arms systems, is little by little becoming an end in itself, while seriously weakening the political and ethical controls which should guide relations among States. We therefore insist that the arms race continues to subject us to grave and immeasurable threats to our species and planet. We shall never stop denouncing those threats as being absurd. Quite simply, we cannot be resigned to a precarious and uncontrollable situation.
Heightened East-West tensions, based on the overflow of nuclear arsenals, the growing use of military force, and great-Power intervention in various regional scenarios - these are other symptoms of deterioration which augur ill for world peace and stability.
Given this persistence of interests seeking to restore the rigidity of a bipolar world, those countries that wish to maintain a position of critical independence, diplomatic flexibility and political autonomy affirm the principles of genuine non-alignment before this Assembly.
During the past decade the countries of Africa, Asia and Latin America had many expectations of the global North-South process of negotiations, intended progressively to lessen the vast disparities between the economies of the industrialized countries and those of the less privileged peoples. The present situation has become extremely paradoxical: the economic and social crisis besetting the developing countries is perhaps more serious than ever before, and yet the political will of the most powerful to help tackle that crisis is in a state of constant decline.
Apparently there is no perception whatsoever of the risks of this spectacle of impoverishment and socio-economic backwardness. What is at issue here is a threat to world peace, arising from the clamor and anguish of vast sectors of mankind for whom the future seems to hold no promise and who are left with a sense of uncertainty.
We would violate an elementary rule of balance were we not to point out the positive changes that have occurred in the global context. As Latin Americans, we feel that one of the most encouraging changes in recent years has been the return to democracy, which has happened gradually over almost all of Latin America.
For years it was Venezuela's fate to live in a continent where authoritarian regimes were predominant. We can still see tragic realities of dictatorships on the map of Latin America. Repressions and mass violations of fundamental human rights have become the distinctive features of those Governments. Nevertheless, the surge towards democracy has an irrepressible impetus.
We are aware that it will not be easy to maintain democracy in our region, because the authoritarian regimes left behind a legacy of deep political wounds and grave socio-economic crises. Nevertheless, Venezuela trusts that this time the democratic process will prove to be lasting and irreversible. As the President of Venezuela recently said:
"The democratic Governments of Latin America must now strengthen their societies, their economies and their rules of the game in politics, in conditions that are hardly favorable. Venezuela is deeply committed to the process of building a hemisphere where freedom flourishes, and moving towards development with a social content. Our solidarity with the best Latin American causes is beyond question."
It is this feeling of solidarity which pron^ts us to bring before this Assembly the distressing and conflicting economic reality which overwhelms Latin America, severely obstructing any hope that our peoples may reach better standards of living.
The diagnosis of experts and specialized agencies gives us a precise idea of the situation. Most of our countries are undergoing the worst economic crisis since the 1930s. Per capita income in the region has declined by approximately 9 per cent since 1980 down to the 1977 levels, and in some countries to those of 1960. Unemployment and underemployment have risen to 50 per cent in some access. There is galloping inflation of almost 50 per cent in the region as a whole. The external debt is estimated at between $380 billion and $400 billion -an outrageous amount, which stifles our possibilities for development, particularly bearing in mind that close to 50 per cent of Latin America's export earnings is used for the payment of interest. In fact,/ recent years, our countries transferred about $106 billion to the industrialized countries - a burden which, in relative terms, is double the war reparations that Germany had to pay during the 1920s, as was pointed out recently by a United States expert.
The strange reverse net transfer of resources from South to North, that is to say, from developing to developed countries, is analyzed in detail in the 1986 United Nations World Economic Survey. It was emphasized at the last session of the Economic and Social Council in its resolution 1986/56, which refers consideration of this distressing and untenable phenomenon to this Assembly. As Willi Brandt says in his recent book. Weapons and Hunger, this is a "blood transfusion from the sick to the healthy".
Therefore it is obvious that we are facing a potentially explosive situation, one that will require an unusual effort of joint action. The Latin American democracies have borne their share of the responsibility for finding a way out of this crisis. Indeed, in our countries, even though faced with extremely severe conditions, we have been implementing policies for a rational and well-thought-out management of economic life.
We must repeat: the external debt burden and the rising tide of economic protectionism, which has now become almost the rule of conduct among the industrialized countries, are curtailing the capacity for progress of the nations of the developing world. This situation must and inevitably will change. It is our hope that these changes will take place on the basis of dialog and concerted action, guided by a positive realization of the common destiny of mankind.
It is in this spirit that the countries of the Group of 77 have brought before this forum the need to give priority consideration to the item "Interrelated areas of money, finance, debt, flow of resources, trade and development", including the preparation of an international conference on money and finance for development, with full participation.
We trust that the recently approved new round of trade negotiations will make it possible to restore the multilateral character which a system of international trade should have and which, as is well known, has been seriously eroded in recent years. The drafting of multilateral principles and norms to broaden the area of
trade to include new areas, such as services, should not condition or delay a solution to the immediate problem of ever-growing protectionism, which detracts from the credibiH :y of the system and constantly affects the prospects for growth and diversification of the developing countries, through their exports.
Venezuela regrets that the new round will not be open and unconditional for the developing countries, as was to be expected of an international effort to bring constructive solutions to current problems and to draw up a trade system that would respond to the collective interest.
The United Nations has repeatedly given development priority among its considerations. We believe the time has come to stress further the importance of this key problem, as it is a fundamental challenge of our times. We must, through this Organization, discover new ways to make it possible to resume the multilateral efforts which only a few years ago were on the verge of providing promising results. Venezuela will be prepared to co-operate without hesitation in advancing plans for joint North-South and South-South action, which we have supported in the past and shall continue to support.
Tensions in Central America have been and are the subject of the most careful scrutiny by the democratic States of Latin America. The persevering, patient and resolute action for peace by the Contadora Group and the Support Group prove that we are able to find a Latin American response to crucial problems in the region.
Venezuela is part of the initiative of the Contadora Group, being convinced that we must be prepared to explore every avenue to find peaceful outcomes to conflicts in the area and that every type of effort must be made to do away with the hostile atmosphere, which could lead to a general and fratricidal war in that long-suffering region.
What the Contadora Group and the Support Group are doing constitutes political action the merit of which has been to keep alive the possibility of dialog. We are firmly convinced of the value of this instrument for bringing about an atmosphere of mutual trust and ensuring that there is the political will on all sides to reach the final objective: to sign and inclement the Contadora Act for Peace and Co-operation in Central America. We shall not tire in our steadfast efforts.
We believe that there are sufficient reasons to persist along this path, provided that there is an end to the obstinate attitude of those interests which are determined to prolong the atmosphere of confrontation prevailing in the area, spurred on by the intervention of outside factors that obstruct the attainment of a negotiated settlement of the crisis.
Peace in Central America will not become a reality unless the States of the region themselves, not acting under external pressures, reach agreements that make coexistence possible, with a pluralistic democracy, on the basis of respect for the self-determination of peoples.
Venezuela is unreservedly committed to the protection of fundamental human rights, and it has been a primary objective of the Government of Venezuela to give due guarantees for freedom and for human dignity in every sphere. This is not a circumstantial posture to be maintained for a limited time or in a given area. On the contrary, it is an irrevocable conviction and a constitutional mandate of our democratic system, which in turn encourages and improves the equality and justice of Venezuelan democracy.
In accordance with its principles, Venezuela participates with great interest in the United Nations organs dealing with human rights, so as to give impetus to and support all actions aimed at bringing about positive changes in countries which present scenarios of persistent violations of such rights. At the same time, we have given a vote of confidence to countries which have finally succeeded in crossing the threshold to freedom and have taken a democratic course; for, as we see it, the defense and consolidation of this way of life is the ideal and practical formula for ensuring full respect for human rights.
During 1986 several international meetings were held on what remains a formidable challenge for the United Nations. I am referring to the persistence of the policy of apartheid and to one of its external manifestations: the illegal occupation of Namibia. I had the opportunity to participate in the International Conference for the Immediate Independence of Namibia, which was held in Vienna in June of this year. The final Declaration of that Conference reaffirms, once again, that the only basis for the peaceful settlement of the problem is the United Nations plan for the independence of Namibia contained in Security Council resolution 435 (1978). At the time Venezuela, as a member of the Security Council, gave its full support to the adoption of that resolution. Venezuela has requested and resolutely supported the application of mandatory sanctions as provided for in Chapter VII of the Charter, so that the constant threat of South African policies to world peace will not continue and become more acute.
We are witnessing a situation of deep-rooted upheaval which jeopardizes international peace and security and which is becoming increasingly alarming. The escalation of terrorist acts indiscriminately endangers fundamental human values, such as the right to life, to peace, to freedom and to confidence. There is no reason or goal that can justify the use of terror in desperate attempts to achieve certain objectives. We are convinced that international solidarity can lead to joint efforts aimed at promoting an atmosphere of confidence that will make it possible to eliminate such criminal manifestations.
Every day the problem of drug abuse and illicit traffic in drugs demands more and more careful attention by Governments. It requires firm policies and effective acts of international co-operation, that are appropriate to the challenge we face.
Mankind is threatened and we must have an international instrument to enable us to punish the crime and focus on the social and economic roots of the problem. At the thirty-ninth session of the General Assembly President Lissinchi warned of the dangers for the internal and external security of countries created by the illicit traffic in drugs which has even altered relations among them. To quote the President of Venezuela, these dangers include attempts to "destabilize Governments through corruption, making use of all kinds of criminal elements, tying them into an intricate network of operations, conspiracies and complicities which involve all levels of society, from subversives of the left and right to the most affluent and most impoverished of our citizenry, striking at the very heart of public life. ... its penetration ... has reached such a magnitude that ... drug trafficking not only represents a threat to the national security and sovereignty of several countries but is also turning into a dangerous agent of international conflicts." 
In this connection, I should like to express the appreciation of my Government to the Secretary-General and his supporting staff for the preparation of the draft international convention against illicit traffic in narcotic drugs and psychotropic substances. This will enable us to have in a very short time a comprehensive text with the observations of many Member States, in particular those where the problem of the illicit traffic in and use of drugs is of major importance. As will be recalled, in 1984 Guatemala advocated the idea of a new convention to cover aspects which had not been anticipated in the international instruments now in force.
The International Conference on Drug Abuse and Illicit Trafficking is to be held in 1987. It has been convened by the Secretary-General for the purpoe of generating universal action to combat the drug problem in all its forms and at all levels and to approve a plan for future action on the problem. Both initiatives have the support of the Government of Venezuela.
Venezuela is committed to the strengthening of the United Nations and will decisively challenge any attempts to make it inoperative or set it aside as one more symbol of lost illusions. He reaffirm this commitment especially at this time of crisis and downgrading of the programs of multilateral action established to find solutions to the grave problems that afflict so many countries.
In our view, rationalization criteria are necessary to enable the United Nations to make the best use of both its financial and its human resources, and of the effective support of Member States in this joint effort.
In signing the San Francisco Charter we entered into commitments which ve have invariably complied with, even in the worst times; these have never been an excuse to fail to comply with our budgetary responsibilities as far as the United Nations is concerned.
Since January of this year Venezuela has been a non-permanent member of the Security Council for the third time. We have played our part in dealing with the delicate matters considered by it, guided by principles of balance, moderation and harmonious coexistence, in the search for possible solutions and a lessening of tensions throughout the world.
On reviewing the Secretary-General's report to this session we find statements made with authority and common sense. Its more general outlines on the possibilities of solving world conflicts give us much food for thought. We find particularly striking a paragraph which sums up the whole significance of the role that multilateralism should play in our times, and I shall quote it: It reads: "The strengthening and revitalization of the present structure of multilateral institutions is critical to the resolution of problems confronting, the international community relating to peace, security and development. To ignore this necessity is to imperil the future prospects of a better world." 
We support the Secretary-General's guidelines with the same conviction. Their implementation would strengthen the ability of the United Nations to give clear leadership in the economic field. We must remember the self-evident truth that the solution of many economic problems would bring with it a lessening of tensions.
On the fifth anniversary of the mandate given to Mr. Javier Perez de Cuellar as Secretary-General of the United Nations we wish to convey our appreciation to him for his outstanding work, in which he has clearly shown his ability to handle with dignity and dedication the setbacks which our supreme multilateral forum has been facing.
In th is International Year of Peace, we reaffirm our confidence in a more prom is ing future for all the peoples of the world. We shall not falter in our efforts, as a country which yearns for peace and development and is struggling to achieve them, in the firm conviction that peace and development are indivisible.




